Title: From James Madison to William J. Lowndes, 3 October 1816
From: Madison, James
To: Lowndes, William J.



Dear Sir
Ocr. 3. 1816

Mr. Dallas being on the point of retiring from the Treasury Dept. and the event drawing after it a vacancy in the Dept. of War, will you permit me to avail our Country of your services in the latter?  It will be convenient to know your determination as soon as you have formed it; and it will afford me great pleasure if it accede to my request.  Accept Sir assurances of my great esteem and of my cordial respects

J. M.

